DETAILED ACTION
Status of Claims
	This action is in response to the amendments to application 16/194882 filed on 12/16/2020. Claims 1-4 and 9-12 are pending. Claims 5-8 and 13-16 have been canceled. Claim 1 has been amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 4, filed 12/16/2020, with respect to 35 U.S.C. §101 rejection of claims 1-16 have been fully considered and are persuasive.  The 35 U.S.C. §101 rejection of claims 1-16 has been withdrawn. 
Applicant’s arguments, see page 5, filed 12/16/2020, with respect to the rejection of claim 1 under 35 U.S.C. §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Takagi et al. U.S. Patent No. 5,956,465 (“Takagi”).
Shamoto in view of Shibata disclose a controller for maintaining a target value rotational motion difference between two motors and an output torque while applying a command torque. Takagi discloses a controller that achieves the two torque commands using an arithmetic operation using an inverse matrix, see at least [col. 30, line 9-19] The obtained Jacobian J(g) is output to a matrix inversion operator 241, where it is processed to obtain an inverse matrix J.sup.-1 (g) of J(g), and a matrix transposition operator 243, where it is processed to obtain a transposed matrix J.sup.T (g) of J(g). The obtained matrices J.sup.-1 (g) and J.sup.T (g) are output to a motor torque calculator 250, which includes a control signal generation circuit of the controller 225… The differentiator 232 differentiates the pulse signals q1, q2, q3 from the encoder-1, encoder-2, encoder-3 to obtain their differentials, which are output to the Hamiltonian operator 234 and the motor torque calculator 250. Under broadest reasonable interpretation, the amended limitation of outputting the torque values using an inverse matrix arithmetically is still taught by Takagi, however amending the claims to include the specific mathematical operations, as described in the specification, may overcome the cited reference.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 9-12 rejected under 35 U.S.C. 103 as being unpatentable over Shibata et al. U.S. Pub. No. 2017/0097055 (“Shibata”) in view of Shamoto et al. U.S. Pub. No. 2010/0250042 (“Shamoto”) and Takagi et al. U.S. Patent No. 5,956,465 (“Takagi”).
Regarding claim 1 as best understood, Shibata discloses a controller for a vehicle, the controller being configured to control a vehicle that includes 5a merging system for merging torque from a first motor with torque from a second motor through a planetary mechanism to generate output torque, the controller comprising: a processor programmed to:
obtain a target value for a difference in rotational motion between the first motor and the second motor and a target value for the output torque; (see at least [¶0012] In the above aspect, the electronic control unit may be configured to maintain a difference in rotational speed between the first member and the second member at a predetermined target value in a state that the relative rotation in the other one of the positive rotational direction and the reverse rotational direction is generated. AND [¶ 0048] This electronic control unit 18 is configured to receive detection signals indicative of a vehicle speed, an accelerator operation amount, an engine speed, estimated output torque, a rotational speed and torque of each of the motors 2, 3, an operating state of the SOWC 17, and the like as data, to perform computation based on the data, and to output command signals for controlling each of the motors 2, 3 and the SOWC 17.)
Shibata fails to explicitly disclose a controller for a vehicle to calculate a torque command value for the two motors to achieve the target rotational motion using a mathematical model.
However, Shamoto teaches a command value calculating section configured to calculate a torque command value for the first motor and a torque command value for the second motor that achieve both of the target value for the difference in rotational motion and the target value for the output torque by using an inverse model of a motion model corresponding to the merging Next, a target rotational speed Nm1* for the motor MG1 is calculated using Equation (1) below from the target rotational speed Ne* for the engine 22, the rotational speed Nm2 of the motor MG2, a gear ratio .rho. of the power distribution/integration mechanism 30, and the gear ratio Gr of the reduction gear 35, and also, a torque command Tm1* as a torque to be output from the motor MG1 is calculated using Equation (2) below based on the calculated target rotational speed Nm1*, the input rotational speed Nm1 of the motor MG1, and the target torque Te* for the engine 22, and the gear ratio .rho. of the power distribution/integration mechanism 30 (step S180). Equation (1) is a dynamic relational expression with respect to the rotational elements of the power distribution/integration mechanism 30.)
Thus, Shibata discloses a controller for obtaining a target value for the rotational motion and output torque for two motors. Shamoto teaches a controller for calculating a torque command values for the first and second motors in order to obtain the target values.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Shibata and incorporate the teachings of Shamoto and calculate command torques for the two motors to obtain the target rotation and output torque for said motors. Doing so allows for efficient transition and controlling of the vehicle motor processes.
Shamoto in view of Shibata disclose a controller for maintaining a target value rotational motion difference between two motors and an output torque while applying a command torque. The above references fail to explicitly disclose a controller that achieves the two torque commands using an arithmetic operation using an inverse matrix.
The obtained Jacobian J(g) is output to a matrix inversion operator 241, where it is processed to obtain an inverse matrix J.sup.-1 (g) of J(g), and a matrix transposition operator 243, where it is processed to obtain a transposed matrix J.sup.T (g) of J(g). The obtained matrices J.sup.-1 (g) and J.sup.T (g) are output to a motor torque calculator 250, which includes a control signal generation circuit of the controller 225… The differentiator 232 differentiates the pulse signals q1, q2, q3 from the encoder-1, encoder-2, encoder-3 to obtain their differentials, which are output to the Hamiltonian operator 234 and the motor torque calculator 250.)
Thus, Shibata in view of Shamoto discloses a controller for obtaining a target value for the rotational motion and output torque for two motors, as well as calculating a torque command values for the first and second motors in order to obtain the target values using a system of equations and determine an actual measurement value for the difference in rotational motion is fed back to calculate the two torque command values for said motors. Takagi teaches a controller that achieves the two torque commands using an arithmetic operation using an inverse matrix.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Shibata in view of Shamoto and incorporate the teachings of Takagi to include a controller that achieves the two 

Regarding claim 2 as best understood, Shibata in view of Shamoto and Takagi discloses a controller for obtaining a target value for the rotational motion and output torque for two motors and calculating a torque command values for the first and second motors in order to obtain the target values. Shibata fails to explicitly disclose the controller to utilize one or more equations in merging the system.
Shamoto discloses the controller for a vehicle according to claim 1, wherein the motion model is obtained from one or more equations of motion corresponding to motion in the merging system (see at least [¶ 0050] Next, a target rotational speed Nm1* for the motor MG1 is calculated using Equation (1) below from the target rotational speed Ne* for the engine 22, the rotational speed Nm2 of the motor MG2, a gear ratio .rho. of the power distribution/integration mechanism 30, and the gear ratio Gr of the reduction gear 35, and also, a torque command Tm1* as a torque to be output from the motor MG1 is calculated using Equation (2) below based on the calculated target rotational speed Nm1*, the input rotational speed Nm1 of the motor MG1, and the target torque Te* for the engine 22, and the gear ratio .rho. of the power distribution/integration mechanism 30 (step S180). Equation (1) is a dynamic relational expression with respect to the rotational elements of the power distribution/integration mechanism 30.)
Thus, Shibata discloses a controller for obtaining a target value for the rotational motion and output torque for two motors. Shamoto teaches a controller for calculating a torque 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Shibata and incorporate the teachings of Shamoto and utilize a system of equations to calculate command torques for the two motors to obtain the target rotation and output torque for said motors. Doing so allows for efficient transition and controlling of the vehicle motor processes.

Regarding claim 3 as best understood, Shibata discloses the controller for a vehicle according to claim 1, wherein the motion model is a motion model for obtaining the difference in rotational motion and the output torque from the torque of the first motor and the torque of the second motor (see at least [¶0012] In the above aspect, the electronic control unit may be configured to maintain a difference in rotational speed between the first member and the second member at a predetermined target value in a state that the relative rotation in the other one of the positive rotational direction and the reverse rotational direction is generated. AND [¶ 0048] This electronic control unit 18 is configured to receive detection signals indicative of a vehicle speed, an accelerator operation amount, an engine speed, estimated output torque, a rotational speed and torque of each of the motors 2, 3, an operating state of the SOWC 17, and the like as data, to perform computation based on the data, and to output command signals for controlling each of the motors 2, 3 and the SOWC 17.)

Regarding claim 4 as best understood, Shibata discloses the controller for a vehicle according to claim 2, wherein the motion model is a motion model for obtaining the difference in In the above aspect, the electronic control unit may be configured to maintain a difference in rotational speed between the first member and the second member at a predetermined target value in a state that the relative rotation in the other one of the positive rotational direction and the reverse rotational direction is generated. AND [¶ 0048] This electronic control unit 18 is configured to receive detection signals indicative of a vehicle speed, an accelerator operation amount, an engine speed, estimated output torque, a rotational speed and torque of each of the motors 2, 3, an operating state of the SOWC 17, and the like as data, to perform computation based on the data, and to output command signals for controlling each of the motors 2, 3 and the SOWC 17.)

Regarding claim 9 as best understood Shibata in view of Shamoto and Takagi discloses a controller for obtaining a target value for the rotational motion and output torque for two motors and calculating a torque command values for the first and second motors in order to obtain the target values. Shibata fails to explicitly disclose determining an actual measurement value for the difference in rotational motion is fed back to calculate the two torque command values for said motors.
Shamoto teaches the controller for a vehicle according to claim 1, wherein an actual measurement value for the difference in rotational motion is fed back to calculate the two torque command values for the first motor and the second motor, so as to control the actual measurement value for the difference in rotational motion to follow the target value (see at least [¶ 0053] Torque limits Tm2min, and Tm2max, which are the upper and lower limit torques that may be output from the motor MG2, are calculated using Equation (4) and Equation (5) below by finding a difference between each of the input and output limits Win and Wout for the battery 50, and electric power consumed (electric power generated) by the motor MG1, which is obtained by multiplying the set torque command Tm1* by the current rotational speed Nm1 of the motor MG1, and dividing the difference by the rotational speed Nm2 of the motor MG2 (step S220). A torque command Tm2* for the motor MG2 is set by Equation (6) by limiting the set provisional motor torque Tm2tmp by the torque limits Tm2minand Tm2max (step S230). Equation (3) may be readily derived from the alignment chart of FIG. 7.)
Thus, Shibata discloses a controller for obtaining a target value for the rotational motion and output torque for two motors. Shamoto teaches a controller for calculating a torque command values for the first and second motors in order to obtain the target values using a system of equations and determine an actual measurement value for the difference in rotational motion is fed back to calculate the two torque command values for said motors.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Shibata and incorporate the teachings of Shamoto to determine the actual measurements of the rotational motion of the two motors and utilize a system of equations to calculate command torques for the motors to obtain the target rotation and output torque for said motors. Doing so allows for efficient transition and controlling of the vehicle motor processes.

Regarding claim 10 as best understood, Shibata in view of Shamoto and Takagi discloses a controller for obtaining a target value for the rotational motion and output torque for two motors and calculating a torque command values for the first and second motors in order to obtain the target values. Shibata fails to explicitly disclose determining an actual measurement 
Shamoto teaches the controller for a vehicle according to claim 2, wherein an actual measurement value for the difference in rotational motion is fed back to calculate the two torque command values for the first motor and the second motor, so as to control the actual measurement value for the difference in rotational motion to follow the target value (see at least [¶ 0053] Torque limits Tm2min, and Tm2max, which are the upper and lower limit torques that may be output from the motor MG2, are calculated using Equation (4) and Equation (5) below by finding a difference between each of the input and output limits Win and Wout for the battery 50, and electric power consumed (electric power generated) by the motor MG1, which is obtained by multiplying the set torque command Tm1* by the current rotational speed Nm1 of the motor MG1, and dividing the difference by the rotational speed Nm2 of the motor MG2 (step S220). A torque command Tm2* for the motor MG2 is set by Equation (6) by limiting the set provisional motor torque Tm2tmp by the torque limits Tm2minand Tm2max (step S230). Equation (3) may be readily derived from the alignment chart of FIG. 7.)
Thus, Shibata discloses a controller for obtaining a target value for the rotational motion and output torque for two motors. Shamoto teaches a controller for calculating a torque command values for the first and second motors in order to obtain the target values using a system of equations and determine an actual measurement value for the difference in rotational motion is fed back to calculate the two torque command values for said motors.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Shibata and incorporate the teachings of Shamoto to determine the actual measurements of the rotational 

Regarding claim 11 as best understood, Shibata in view of Shamoto discloses a controller for obtaining a target value for the rotational motion and output torque for two motors and calculating a torque command values for the first and second motors in order to obtain the target values. Shibata fails to explicitly disclose determining an actual measurement value for the difference in rotational motion is fed back to calculate the two torque command values for said motors.
Shamoto teaches the controller for a vehicle according to claim 3, wherein an actual measurement value for the difference in rotational motion is fed back to calculate the two torque command values for the first motor and the second motor, so as to control the actual measurement value for the difference in rotational motion to follow the target value (see at least [¶ 0053] Torque limits Tm2min, and Tm2max, which are the upper and lower limit torques that may be output from the motor MG2, are calculated using Equation (4) and Equation (5) below by finding a difference between each of the input and output limits Win and Wout for the battery 50, and electric power consumed (electric power generated) by the motor MG1, which is obtained by multiplying the set torque command Tm1* by the current rotational speed Nm1 of the motor MG1, and dividing the difference by the rotational speed Nm2 of the motor MG2 (step S220). A torque command Tm2* for the motor MG2 is set by Equation (6) by limiting the set provisional motor torque Tm2tmp by the torque limits Tm2minand Tm2max (step S230). Equation (3) may be readily derived from the alignment chart of FIG. 7.)

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Shibata and incorporate the teachings of Shamoto to determine the actual measurements of the rotational motion of the two motors and utilize a system of equations to calculate command torques for the motors to obtain the target rotation and output torque for said motors. Doing so allows for efficient transition and controlling of the vehicle motor processes.

Regarding claim 12 as best understood, Shibata in view of Shamoto discloses a controller for obtaining a target value for the rotational motion and output torque for two motors and calculating a torque command values for the first and second motors in order to obtain the target values. Shibata fails to explicitly disclose determining an actual measurement value for the difference in rotational motion is fed back to calculate the two torque command values for said motors.
Shamoto teaches the controller for a vehicle according to claim 4, wherein an actual measurement value for the difference in rotational motion is fed back to calculate the two torque command values for the first motor and the second motor, so as to control the actual measurement value for the difference in rotational motion to follow the target value (see at least [¶ 0053] Torque limits Tm2min, and Tm2max, which are the upper and lower limit torques that may be output from the motor MG2, are calculated using Equation (4) and Equation (5) below by finding a difference between each of the input and output limits Win and Wout for the battery 50, and electric power consumed (electric power generated) by the motor MG1, which is obtained by multiplying the set torque command Tm1* by the current rotational speed Nm1 of the motor MG1, and dividing the difference by the rotational speed Nm2 of the motor MG2 (step S220). A torque command Tm2* for the motor MG2 is set by Equation (6) by limiting the set provisional motor torque Tm2tmp by the torque limits Tm2minand Tm2max (step S230). Equation (3) may be readily derived from the alignment chart of FIG. 7.)
Thus, Shibata discloses a controller for obtaining a target value for the rotational motion and output torque for two motors. Shamoto teaches a controller for calculating a torque command values for the first and second motors in order to obtain the target values using a system of equations and determine an actual measurement value for the difference in rotational motion is fed back to calculate the two torque command values for said motors.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Shibata and incorporate the teachings of Shamoto to determine the actual measurements of the rotational motion of the two motors and utilize a system of equations to calculate command torques for the motors to obtain the target rotation and output torque for said motors. Doing so allows for efficient transition and controlling of the vehicle motor processes.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar K Morsy whose telephone number is (571)270-5604.  The examiner can normally be reached on Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on (571) 272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/O.K.M./Examiner, Art Unit 3668                                                                                                                                                                                                        
/Thomas Ingram/Primary Examiner, Art Unit 3668